Citation Nr: 0016295	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a chip fracture of the
T-1 vertebra.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In May 2000, the veteran submitted to his representative a 
private medical opinion in support of his appeal for an 
increased evaluation for his back condition which was not 
previously of record.  The representative subsequently 
forwarded the opinion to the Board, along with an attached 
Memorandum stating that the veteran waived his right to have 
this evidence reviewed by the RO prior to review by the 
Board.  See 38 C.F.R. § 20.1304(c) (1999).  

In this regard, the Board notes that the above mentioned 
medical opinion is pertinent to the veteran's claims of 
entitlement to service connection for residuals of injury to 
his cervical and lumbar spine which have been previously 
denied by the RO and the Board.  Accordingly, inasmuch as 
these issues have not been developed or certified for 
appellate review, this evidence is referred to the RO for 
appropriate action.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations of his service-connected 
PTSD and chip fracture of the T-1 vertebra are well grounded 
pursuant to 38 U.S.C.A. § 5107(a) as these claims are 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD and chip 
fracture of the T-1 vertebra is sufficient to render his 
claims well grounded.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, the U.S. 
Court of Appeals for Veterans Claims held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
rate the current state of the disability, VA must provide a 
new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).

A review of the record discloses that the veteran was last 
provided a VA psychiatric examination in June 1997.  Since 
that time, he has received outpatient treatment for PTSD, 
which he claims has increased in severity.  Specifically, in 
a January 1998 letter to the RO, the veteran claimed that his 
current symptoms include panic attacks on a daily basis, 
suicidal ideation, anxiety attacks, troubled sleep due to 
nightmares, inability to engage in gainful employment, no 
friends, and a strained relationship with his family.  

Similarly, with respect to the claim for an increased rating 
for a chip fracture of the T-1 vertebra, a review of the 
record discloses that the veteran's most recent VA orthopedic 
examination was in June 1997 and, since that time, he has 
received outpatient treatment for this condition.  The report 
of the June 1997 VA examination includes a history of the 
veteran's various back injuries over the years.  The initial 
inservice automobile accident in which T-1 vertebra was 
fractured, was followed by a 1995 automobile accident and a 
1995 on-the-job injury to the back.  The report also includes 
the following comment:  

Although this patient obviously has 
chronic disability secondary to cervical, 
thoracic, and lumbar injuries, there is 
no evidence available which suggests that 
the veteran's current problems are 
directly related to the motor vehicle 
accident which he sustained in October 
1969 while in the United States Army.  It 
appears at this point more likely that 
his current problems are secondary to 
subsequent injuries in 1995.

Subsequent outpatient treatment records reflect treatment for 
back pain in the cervical, thoracic, and lumbar areas.  None 
of these records contain any medical opinion attributing any 
portion of the veteran's subjective complaints or objective 
pathology to the service-connected T-1 fracture as opposed to 
the very significant nonservice-connected back disabilities.  
Before an accurate and equitable disability rating may be 
assigned to the veteran's service-connected disability, the 
Board is of the opinion that further medical evidence must be 
obtained.  The United States Court of Veterans Appeals 
(Court) has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board believes that the record is currently inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that a 
remand is warranted for additional VA psychiatric and 
orthopedic examinations of the veteran in order to determine 
the exact nature and severity of his service connected PTSD 
and chip fracture of the T-1 vertebra.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
REMANDED for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his PTSD and back complaints since 
November 1995.  After securing any 
necessary releases, the RO should 
obtain copies of all VA and private 
treatment reports, which are not 
already of record, for association 
with the claims folder.

2. The RO should schedule the veteran for 
a special VA examination by a 
psychiatrist to determine the nature 
and extent of his PTSD.  The veteran 
should be asked to provide information 
concerning his recent social and work 
experience.  All necessary tests and 
studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder, PTSD, 
results in social and occupational 
impairment.  A complete rationale for 
any opinion expressed must be 
provided.  The examiner should 
indicate the veteran's overall 
psychological, social, and 
occupational functioning using the 
Global Assessment of Functioning scale 
provided in the Diagnostic and 
Statistical Manual of Mental 
Disorders.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner before the 
examination for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

3. Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to determine the extent of the 
service-connected chip fracture of the 
T-1 vertebra.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner.  The 
examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner 
should discuss the presence (or 
absence) of cord involvement, nerve 
paralysis, muscle spasm, or 
demonstrable deformity of a vertebral 
body.  The examiner should equate any 
findings of functional loss, including 
any pain, weakness, or additional 
difficulties during flare-ups, to 
range of motion lost beyond that 
demonstrated clinically.  The examiner 
is requested to separate, as far as 
medically possible, that impairment 
arising from the service-connected T-1 
fracture, if any, from the impairment 
arising from the nonservice-connected 
back disabilities.  The complete 
rationale for all opinions expressed 
should be fully explained.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5. After the development requested above 
has been completed, the RO should take 
adjudicatory action on the veteran's 
claims for increased ratings.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

